Citation Nr: 1303078	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus with bilateral lower extremity neuropathy, to include as secondary to a service-connected disorder.

4.  Entitlement to service connection for radiculopathy of the right lower extremity, as secondary to a service-connected disorder.

5.  Entitlement to restoration of a 40 percent rating for low back pain with herniated nucleus pulpous L5-S1, now diagnosed as status post L5-S1 left hemilaminectomy, foramenotomy, L5-S1 microdiscectomy with advanced degenerative disc disease, effective December 1, 2010.

6.  Entitlement to a disability rating in excess of 40 percent for low back pain with herniated nucleus pulpous L5-S1, now diagnosed as status post L5-S1 left hemilaminectomy, foramenotomy, L5-S1 microdiscectomy with advanced degenerative disc disease.

7.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at an October 2012 hearing by the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus; entitlement to service connection for diabetes mellitus, with bilateral lower extremity neuropathy, to include as secondary to a service-connected disorder; entitlement to service connection for radiculopathy of the right lower extremity, as secondary to a service-connected disorder; and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO granted service connection for low back pain with herniated nucleus pulpous L5-S1 and assigned an initial 40 percent rating, effective March 1, 1994.

2.  Effective September 23, 2002 and September 26, 2003, VA revised the criteria for evaluating disorders of the spine, including intervertebral disc syndrome (IVDS).

3.  In a September 2010 rating decision, the RO reduced the rating assigned for the Veteran's service-connected low back disability to 20 percent, effective December 1, 2010, under the current criteria set forth the General Rating Formula for Diseases and Injuries of the Spine.

4.  In the September 2010 rating decision, the RO applied the new criteria not previously used in making the reduction.

5.  The Veteran's service-connected low back pain with herniated nucleus pulpous L5-S1, now diagnosed as status post L5-S1 left hemilaminectomy, foramenotomy, L5-S1 microdiscectomy with advanced degenerative disc disease is manifested primarily by limitation of motion, with subjective complaints of muscle spasms, tenderness, weakness, and pain on repetitive motion but without any further loss of range of motion; unfavorable ankylosis of the entire thoracolumbar spine is not indicated.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision reducing the Veteran's low back pain with herniated nucleus pulpous L5-S1, now diagnosed as status post L5-S1 left hemilaminectomy, foramenotomy, L5-S1 microdiscectomy with advanced degenerative disc disease, from 40 percent to 20 percent, without compliance with the requirements set forth in 38 U.S.C.A. § 1155 (West 2002) renders the reduction void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951(a).

2.  The criteria for a disability rating in excess of 40 percent for low back pain with herniated nucleus pulpous L5-S1, now diagnosed as status post L5-S1 left hemilaminectomy, foramenotomy, L5-S1 microdiscectomy with advanced degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this claim at this time is not prejudicial to the Veteran.

Service connection for low back pain with herniated nucleus pulpous, L5-S1, was established by a December 1994 rating decision, and an initial 40 percent rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective from March 1, 1994.

The schedular criteria for evaluating spine disabilities have recently been amended twice.  First, the criteria pertaining to IVDS under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2002)).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003)).

The Veteran filed a claim for a total disability rating base on individual unemployability in September 2008.  He underwent a VA spine examination in February 2009 showing ranges of motion that included flexion from 0 to 90 degrees, extension from 0 to 20 degrees and bilateral lateral flexion and rotation from 0 to 20 degrees, with no objective evidence of pain on active motion.  He subsequently underwent another VA examination in February 2010, which revealed ranges of motion that included 75 degrees of forward flexion, 30 degrees of extension and 30 degrees of bilateral lateral flexion and rotation.  

Thereafter, in a March 2010 rating decision, the RO proposed that the rating be reduced from 40 percent to to 20 percent.  A copy of that rating decision included discussion of the revised criteria of General Rating Formula for Diseases and Injuries of the Spine that became effective September 26, 2003.

In a September 2010 rating decision, the RO reduced the Veteran's low back disability rating from 40 percent to 20 percent disabling, using the new criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  A copy of that rating decision included discussion of the revised criteria of the General Rating Formula for Diseases and Injuries of the Spine that became effective September 26, 2003.

The RO's application of new criteria to reduce the Veteran's disability rating from 40 percent to 20 percent disabling, using the new criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting veterans from reduced disability ratings merely permitted a veteran to retain his previously determined disability rating).  The circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.

As the RO improperly reduced the rating based on the new regulations for rating the low back disability instead of the regulations in effect at the time of previously determined disability rating (similar to the RO's actions in Fugere), the Board finds that the reduction in this case is void ab initio.  Therefore, the 40 percent rating is restored, effective December 1, 2010.

Rating In Excess of 40 Percent

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The RO's May 2011 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the May 2011 letter did not specifically inform the Veteran of what evidence was required to substantiate his claim for an increased disability rating and it informed him of his and VA's respective duties for obtaining evidence.  Further, a July 2012 statement of the case provided notice regarding the specific criteria used to determine the appropriate disability rating for his service-connected disability at issue.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records, as well as his records from the Social Security Administration have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in July 2011, November 2011 and June 2012; the record does not reflect that any of the examinations was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examiner conducted a physical examination, recorded clinical findings to include range of motion and neurologic testing, and documented the Veteran's subjective complaints.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's low back disability is currently rated under Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

In February 2010, x-ray of the lumbar spine revealed sclerosis, decreased in intervertebral space, and small amount of air at the level of the intervertebral space of L5-S1.

Magnetic resonance imaging (MRI) of the lumbar spine in June 2010 revealed multi-level disc disease, most prominent at the L5-S1 level with disc height reduction, disc vacuum phenomenon, and Modic type 2 endplate marrow changes; diffuse facet arthropathy along with a moderately-sized broad based disc bulge resulting in moderate central canal stenosis at L4-L5 with moderate bilateral neural foraminal stenosis at this level; and prominent facet arthropathy and broad based disc budge resulting in moderate to severe right neural foraminal stenosis at the L5-S1 level.

An October 2010 VA neurosurgery consultation report stated that electromyelogram (EMG) demonstrated a left L5 radiculopathy.

VA surgical reports dated in April 2011 show that the Veteran underwent a left L5-S1 hemilaminotomy, left L5 foraminotomy and left L4-5 microdiscectomy, with a diagnosis of lumbar stenosis and lumbar radiculopathy.

The Veteran was afforded a VA spine examination in July 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported some improvement since the surgery.  He stated that his back was stiff and sore and that he was still having paraspinous muscle spasms; however, his left lower extremity radicular pain was about 50 percent better than preoperatively.  He reported decreased motion, stiffness, weakness, spasm and spine pain that he described as moderate daily pain lasting for hours.  There were no incapacitating episodes of the spine disease.  On physical examination, the Veteran's posture was normal and his spine was symmetrical in appearance.  His gait was almost normal, and not antalgic, and he walked with a cane since the surgery.  No ankylosis of the thoracolumbar spine was indicated.  On examination of the thoracolumbar spine, spasm, tenderness and weakness were shown.  The range of motion testing revealed 70 degrees of forward flexion, 27 degrees of extension, and 20 degrees of lateral flexion and rotation, bilaterally.  A June 2011 x-ray of the lumbar spine impression was advanced degenerative disc disease with vacuum phenomena at the L5-S1 and moderately advanced facet degenerative changes with no acute finding and little change.  The report stated that the Veteran used to work as a truck driver before he retired in August 2006.  The examiner found that the Veteran's lumbar spine disability had no effects on his usual occupation or daily activities.

The Veteran underwent another VA examination in November 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported flare-ups of the thoracolumbar spine condition once a week, which lasted about three hours with relief from medication.  The range of motion testing showed 35 degrees of forward flexion, with pain starting at 20 degrees; 15 degrees of extension with pain starting at 10 degrees; and 30 or greater degrees of lateral flexion and rotation, bilaterally.  The Veteran was able to perform three repetitions with no additional limitation in the range of motion shown after the repetitive use testing.  However, the Veteran had functional impairment of less movement than normal, pain on movement and interference with sitting, standing and /or weight-bearing as a result of his thoracolumbar spine disability.  The Veteran also had muscle tenderness in the lower spine area but no muscle atrophy was shown.  The Veteran had radicular pain in the lower extremities but no other neurologic symptoms, such as bowel or bladder problems or pathologic reflexes, were shown.  The examiner noted that the Veteran had incapacitating episodes due to IVDS and the total duration of all incapacitating episodes over the past 12 months was less than one week.  The examiner further noted that the Veteran's back condition impacted his ability to work because he was unable to lift over 10 pounds.

VA outpatient treatment reports dated from November 2011 to May 2012 consistently show diagnoses of chronic low back pain with active left L5/S1 lumbosacral radiculopathy confirmed on a February 2010 EMG/nerve conduction study.  The Veteran reported that he was doing better after the surgery but started to complain of low back pain muscle spasms, which was usually relieved by popping the spine.  He had been treated with pain medication and physical therapy.

Most recently, the Veteran was afforded a VA spine examination in June 2012.  The VA examiner indicated that the Veteran's claims file was reviewed.  The diagnosis was lumbar sacral disc disease.  The Veteran rated his back pain at 7 to 8 on a scale of 1 to 10 and stated that he did "nothing" during the day because he was in too much pain to go out.  Most days, he stayed at home but was unable to help with chores or yard work.  He reported flare-ups of back muscle spasms and pain from the low back to the legs and neck, occurring a couple times a month.  The range of motion testing showed 70 degrees of forward flexion, with pain starting at 55 degrees; 20 degrees of extension with pain starting at 20 degrees; and 20 degrees of lateral flexion and rotation, bilaterally.  The Veteran was able to perform three repetitions with no additional limitation in the range of motion shown after the repetitive use testing.  The Veteran had functional impairment of pain on movement and disturbance of locomotion as a result of his thoracolumbar spine disability.  The Veteran had radicular pain in the lower extremities but no other neurologic symptoms, such as bowel or bladder problems, were shown.  The examiner noted that the Veteran had incapacitating episodes due to IVDS and the total duration of all incapacitating episodes over the past 12 months was at least one week but less than two weeks.  The examiner found that the Veteran's low back condition impacted his ability work because he could not sit for any length of time, less than an hour, or bend or lift.  The Veteran was able to stand for less than 5 minutes at a time without apparent distress and required a cane for stability especially when arising from a seated position, due to apparent low back pain and decreased sensation of his left lower extremity.  

The Veteran testified at his October 2012 Board hearing that his symptoms had not changed since the 40 percent initial rating was assigned, despite the surgical procedure in April 2010.  He indicated that even after the surgery, he experienced muscle spasms which put him down in bed and had difficulty moving, with pain on bending or lifting.  He could lift no more than 5 pounds.  He could not stand for more than 20 minutes or walk for more than 100 yards.

After consideration of the pertinent evidence of record, the Board concludes that a rating in excess of 40 percent is not warranted at any time during the appeal period as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Rather, the evidence clearly demonstrates that the Veteran has continued to retain motion in his lower back, albeit severely limited.  Findings obtained through the recent VA examinations included, at least, forward flexion of the thoracolumbar spine to 35 degrees with pain starting at 20 degrees, extension to 15 degrees with pain starting at 10 degrees, and lateral flexion and rotation in each direction to 20 degrees.  The VA examiners specifically stated that there was no ankylosis.  As there was clearly motion, the medical evidence of record simply does not show unfavorable ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current 40 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see also DeLuca, 8 Vet. App. at 206.  The Veteran has reported severe flare-ups of back pain with any strenuous activities, and there was objective evidence that repetition caused less movement than normal, pain on movement, interference with sitting, standing and /or weight-bearing, and disturbance of locomotion.  On the July 2011 and June 2012 VA examinations, pain on movement was shown; however, the repetitive range of motion testing did not reveal any additional limitation of motion.  The level of limitation of motion shown on repetitive motion is already contemplated in the current 40 percent evaluation.  In other words, any additional functional loss due to pain does not more nearly approximately a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased evaluation on this basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Consideration has been given to an increased evaluation for the Veteran's service-connected low back disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  The record reflects that the Veteran's service-connected low back disability is manifested by IVDS that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247.  However, the total duration of all incapacitating episodes over the past 12 months was noted to be "less than one week" in the November 2011 VA examination report and "at least one week but less than two weeks" in the June 2012 VA examination report.  As such, a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted in this case.  38 C.F.R. § 4.71a, General Rating Formula.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, the evidence of record does not show that a rating in excess of 40 percent would be warranted for the Veteran's service-connected low back disability at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the Veteran's service-connected disability on appeal, but those symptoms are not present.  The diagnostic criteria also adequately describe the low back disability's severity and symptomatology over the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Schedule; no extraschedular referral is required.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b).


ORDER

A 40 percent rating for the Veteran's low back pain with herniated nucleus pulpous L5-S1, now diagnosed as status post L5-S1 left hemilaminectomy, foramenotomy, L5-S1 microdiscectomy with advanced degenerative disc disease is restored effective December 1, 2010.

Entitlement to a disability rating in excess of 40 percent for low back pain with herniated nucleus pulpous L5-S1, now diagnosed as status post L5-S1 left hemilaminectomy, foramenotomy, L5-S1 microdiscectomy with advanced degenerative disc disease is denied.

REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran was afforded a VA fee-based audiology examination in July 2011 with respect to his claims for service connection for hearing loss and tinnitus.  The examiner opined that based upon the available evidence, the Veteran's current hearing loss was less likely than not related to his military noise exposure.  In support of this opinion, the examiner noted that although the evidence reflected fluctuation in the Veteran's hearing thresholds, he had normal hearing sensitivity in both ears both on his July 1978 entrance and March 1993 separation examinations.  The examiner added that there was no significant degradation of his hearing thresholds during his service.  

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  38 C.F.R. § 3.303(d) (2011); See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although a VA examiner is not prohibited from finding audiometric results at separation to be etiologically relevant, normal in-service hearing tests do not preclude a veteran from establishing entitlement to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service" and explaining that when audiometric results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service).  The Board finds that the absence of hearing loss at that time of service separation is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  Furthermore, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  To that effect, the Veteran's March 1993 separation examination report showed, on audiological evaluation, pure tone thresholds of 25 decibels at 4000 Hertz in both the right and left ears.

In this case, the Veteran currently meets the definition for a bilateral hearing loss disability for VA purposes, and he did have some degree of hearing loss at the 4000 Hertz level in both ears on service separation.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  The July 2011 VA examiner based the opinion primarily on the fact that the Veteran's service separation examination was within normal limits.  However, this is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  See Ledford, 3 Vet. App. at 89, 38 C.F.R. § 303(d).  The VA examiner also noted that the Veteran's military specialty occupation as Calibration Specialty had a low probability for hazardous noise exposure.  However, on the July 2011 VA examination, the Veteran reported that although he was not directly involved in combat, he had noise exposure from gun firings and field training exercises.  The record reflects that he served in the Army for over 15 years, including service during the Gulf War.  Therefore, extensive noise exposure in service is consistent with the circumstances of the Veteran's service in this case.  However, the July 2011 VA examiner did not address these competent statements regarding the military noise exposure.  Therefore, the Board finds the VA examination not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Additionally, during his October 2012 hearing before the Board, the Veteran testified that he first noticed problems hearing and ringing in the ears when his medication for muscle spasms was changed.  The Board notes that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the July 2011 VA opinion does not address the question of whether the Veteran's current bilateral hearing loss or tinnitus was either proximately caused by or aggravated by his service-connected low back disability, specifically the medications for muscle spasms.  Thus, the claims must be remanded for another VA examination.

Diabetes Mellitus, Type 2

With respect to the claim for service connection for diabetes, the Veteran contends that treatment for his bipolar disorder resulted in severe weight gain, which ultimately contributed to development of his diabetes mellitus, type 2.  During the October 2012 Board hearing, the Veteran's representative indicated that in a November 12, 2008 VA treatment report, Dr. Sim of the Spokane VA Medical Center (VAMC), provided an assessment that the medication Divalproex probably contributed to the Veteran's obesity which resulted in the development of type 2 diabetes.  The representative further cited to a September 19, 2008 VA treatment report by Dr. Eric Schwarz of the Spokane VAMC, which noted that some of the weight contributing to diabetes was due to the Depacote the Veteran was required to take for his bipolar disorder.  Although the record includes VA discharge summary report by Dr. Schwarz, dated in September 2008, and November 2008 VA outpatient treatment report by Dr. Sim, these records do not provide such opinions as cited by the Veteran's representative during the October 2012 Board hearing.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding VA treatment records from Drs. Sim and Schwarz.

Furthermore, the Board finds that the VA examination conducted in conjunction with this claim was inadequate.  In April 2011, the VA examiner provided an opinion that the Veteran's weight gain was not directly due to or a proximate result of the prescription drug Lithobid and Depacote for his bipolar disorder.  However, the examiner did not provide an opinion regarding whether the Veteran's diabetes was aggravated by the medication for his service-connected bipolar disorder.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App.  at 448.  Such an opinion is necessary before a decision on the merits may be made.

Radiculopathy of the Right Lower Extremity

A separate rating may be assigned for any neurologic abnormalities associated with the Veteran's service-connected low back disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2012).  VA spine examination reports dated in November 2011 and June 2012 noted that the Veteran has radicular pain in both of his legs.  The November 2011 VA examination report stated that the Veteran had radicular pain with mild intermittent pain in both lower extremities and involvement of L4/L5/S1/S2/S3 nerve roots involved, bilaterally.

The foregoing evidence raises the issue of entitlement to service connection for radiculopathy of the right lower extremity as secondary to service-connected low back disability.  The Board observes that currently, service connection is established for radiculopathy associated with low back disability for the left lower extremity only.  As the RO has not adjudicated this newly raised issue, the Board cannot reach the merits of the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Under these circumstances, the Board finds that the Veteran must be afforded a VA neurologic examination to determine the existence and severity of radiculopathy of the right lower extremity as neurologic manifestations of the Veteran's service-connected low back disability.

TDIU

As multiple appealed claims for service connection have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  The Veteran contends that he is completely disabled due to his service-connected disabilities.  A November 2011 VA examination report noted that the Veteran's low back disability prevented him from being able to lift or carry heavy loads, which would impact his ability to obtain, secure or maintain substantially gainful employment, in physical employment but not with sedentary employment.  However, the record does not contain an opinion as to the combined effect of all the Veteran's service-connected disabilities on his employability.  On remand, such an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VAMC in Spokane, Washington and any associated outpatient clinics dated from September 2008 to November 2008, as well as all up-to-date treatment records from the Spokane VAMC dated from May 2012 to present.

All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, to include his testimony at his October 2012 Board hearing.  The examiner should then offer an opinion as to whether the Veteran's bilateral hearing loss or tinnitus is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include military noise exposure from gun firings and field training exercises.  If the examiner's opinion is negative, then the examiner should also provide an opinion as to whether the Veteran's bilateral hearing loss or tinnitus is either proximately caused by or proximately aggravated by one of his service-connected disabilities, including the mediation for his low back muscle spasms.

Aggravation means that the disability was permanently worsened beyond the natural progression of the disease.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale.

3.  Schedule the Veteran for an examination to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type 2 was aggravated by one or more of the Veteran's service connected disabilities, to include whether the medications for his bipolar disorder aggravated his diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for an appropriate VA neurologic examination to determine the existence and severity of any radiculopathy of the right lower extremity.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough neurologic examination of the Veteran's low back.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically state whether any neurologic manifestations found in the right lower extremity are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found in the right lower extremity results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

5.  After completing the above development, and any other development deemed necessary, readjudicate all pending service connection claims on appeal taking into consideration any newly acquired evidence.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

7.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


